Citation Nr: 1727584	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1975 to May 1977, with additional Army Reserve service.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in the Commonwealth of Puerto Rico.  In the January 2011 rating decision, in pertinent part, the RO denied service connection for a nervous and anxiety condition, to include fatigue and sleeping problems, and denied service connection for bilateral hearing loss.  

This issue was previously remanded by the Board in June 2014 for further development.  It has been returned to the Board for further review.  

In an October 2016 rating decision, the RO granted service connection for bilateral hearing loss.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a psychiatric disorder that is related to active military service or events therein, or that a compensably disabling psychosis existed within one year following discharge from active duty.  


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of a psychosis to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran does not have a psychosis.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that he has a current psychiatric disorder as a result of his service-connected hearing loss.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Veteran has submitted a September 2010 medical opinion by a private physician, who discussed a range of conditions, including bilateral hearing loss, and opined that they had combined to cause "limitation of his daily activities and social functioning causing him emotional problems."  The physician described these problems as including decreased interest or pleasure in most of his usual activities, presenting fatigue or low energy nearly every day, presenting frustration and anxiety, and sleep problems and episodes of sadness.  The physician, however, did not diagnose the Veteran with any Axis I psychiatric disorder under The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  (As the DSM-5 did not exist at the time of the private opinion, it is not applicable.)  Of the physical conditions listed by the physician as combining to cause "emotional problems," the only one for which the Veteran is service-connected is bilateral hearing loss.  

In a September 2010 statement, the Veteran stated his intention to claim service connection for "all conditions claimed and mentioned by" the private physician.  VA interpreted this to include a claim of service connection for a psychiatric disorder.  Other than the implied contention in this statement, the Veteran has never contended that he has a psychiatric disorder.  

The Veteran was afforded a VA examination in December 2016.  The Veteran denied any mental symptomatology or treatment prior to, during, or after separation from active duty service and denied any behavioral difficulties.  The Veteran reported frequent waking during the night for the past month but did not ascribe this to any physical or psychiatric symptom.  The examiner found that the Veteran's disability picture did not meet the criteria for a diagnosis of any mental disorder and that the Veteran's treatment records did not contain a diagnosis of or treatment for any mental disorder.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran in this case is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with a psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Moreover, other than the implicit contention inherent in a claim of service connection, the Veteran has not contended that he has a psychiatric disorder.  Thus, to the extent that the Veteran has contended that he has a current psychiatric disorder by submitting a claim, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

Of the medical professionals who have examined the Veteran, one ascribed "emotional problems" to various physical conditions and the other found no psychiatric symptoms.  Neither of them diagnosed the Veteran with any psychiatric disorder.  As the evidence does not establish that the Veteran had a diagnosis of a psychiatric disorder during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Furthermore, the Board has also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have  a psychosis during service, within one year after separation from service, or at any time thereafter.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran has had a psychiatric disorder at any point during the period on appeal, entitlement to service connection for a psychiatric disorder is denied.

In reaching the conclusion above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


